DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 9-19 are pending.
Claim 11 is amended.
Response to Arguments
Applicant’s arguments, see page 7, filed 05/20/2022, with respect to the specification objections have been fully considered and are persuasive. The abstract and title objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 7, filed 05/20/2022, with respect to the doubling patenting rejection have been fully considered and are persuasive. The doubling patenting rejection has been withdrawn per applicant’s timely filing of a terminal disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on  05/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16650553 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Moelkner et al US20050188769 (hereinafter “Moelkner”) discloses a micromechanical pressure sensor and a method for producing a micromechanical pressure sensor. This pressure sensor has at least one membrane and a measuring element situated on the membrane. A pressure applied at the membrane or a pressure differential applied at the different sides of the membrane results in deformation of the membrane. Simultaneous with the deformation of the membrane, the measuring element is subjected to elastic elongation and/or compression. In a piezo-sensitive component, such elastic elongation and/or compression generates a measured variable in the measuring element, which represents the applied pressure or the applied pressure differential at the membrane. It is provided in this context that the measuring element have at least partially a NiCr(Si) layer. Due to an at least partial crystallization in the production of the micromechanical pressure sensor, this NiCr(Si) layer has more advantageous piezoelectrical characteristics than an amorphous NiCr(Si) layer. (Fig 1, Paragraph 0018-0022)
However, Moelkner discloses the functional layer includes one or more metals selected from the group consisting of Cr, Ti, V, Nb, Ta, Ni, Y, Zr, Hf, Si, C, Zn, Cu, Bi, Fe, Mo, W, Ru, Rh, Re, Os, Ir. Pt, Pd. Ag, Au, Co, Mn, and Al; an alloy of any metals from among the group; or a compound of any metal from among the group, the functional layer includes one alloy selected from the group consisting of FeCr, TiAl, FeNi, NiCr, and CrCu., the functional layer protects the resistor from oxidation; suppresses movement of oxygen and moisture present in the substrate into the resistor; and/or improves adhesion between the substrate and the resistor.
Wakamatsu et al US5914168 (hereinafter “Wakamatsu”) discloses a magnetic recording medium able to cope with low flying height of the magnetic head in a CSS system and having fine surface roughness, wherein (1) a metal layer having columnar protrusions formed by the filming of Ti or the like or (2) a resin layer or glass resin layer having irregularly distributed through-holes are provided on the substrate of a magnetic recording medium to impart roughness (texture). (Fig 1-22, Col 3 line 39- Col 10 line 63)
However, Wakamatsu discloses the functional layer includes one or more metals selected from the group consisting of Cr, Ti, V, Nb, Ta, Ni, Y, Zr, Hf, Si, C, Zn, Cu, Bi, Fe, Mo, W, Ru, Rh, Re, Os, Ir. Pt, Pd. Ag, Au, Co, Mn, and Al; an alloy of any metals from among the group; or a compound of any metal from among the group, the functional layer includes one alloy selected from the group consisting of FeCr, TiAl, FeNi, NiCr, and CrCu., the functional layer protects the resistor from oxidation; suppresses movement of oxygen and moisture present in the substrate into the resistor; and/or improves adhesion between the substrate and the resistor.
Prior arts such as Moelkner and Wakamatsu made available do not teach, or fairly suggest, the functional layer includes one or more metals selected from the group consisting of Cr, Ti, V, Nb, Ta, Ni, Y, Zr, Hf, Si, C, Zn, Cu, Bi, Fe, Mo, W, Ru, Rh, Re, Os, Ir. Pt, Pd. Ag, Au, Co, Mn, and Al; an alloy of any metals from among the group; or a compound of any metal from among the group, the functional layer includes one alloy selected from the group consisting of FeCr, TiAl, FeNi, NiCr, and CrCu., the functional layer protects the resistor from oxidation; suppresses movement of oxygen and moisture present in the substrate into the resistor; and/or improves adhesion between the substrate and the resistor.
Hence the best prior art of record fails to teach the invention as set forth in claims 9-19 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855